Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 21-40 are currently pending in this application.

Response to Amendments
The applicant amended independent claims 21 and 31 with features similar to “obtain a panoramic image based on the plurality of images” and “the reference view comprises a first portion of the panoramic image, configured to be provided as a reference related to a remaining portion of the panoramic image different from the first portion of the panoramic image when the panoramic image is displayed”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

16/884,139 and the US Patent: 10,685,465 have the same inventive entity.  The assignee for the applications is Samsung Electronics Co. Ltd.

D1.	Claims 21-23, 29-33 and 39-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5, 7, 10 and 20 of the US Patent: 10,685,465 in view of Kato (2016/0269717).  Although the conflicting claims are not identical, they are not patentably distinct from each other as can be seen in the following tables.  Table 1 shows the correspondence between the claims of current application to the related patent.  Table 2 is a sample example showing one of the claim comparisons for claim 1 of the two applications.

Table 1. Claim Correspondence
16/884,139
(current application)
10,685,465
(related patent)
21
1 + Kato
22 and 23
5
29
2
30
7 and 10
31
20 + Kato
32 and 33
20 + 5
39
20+ 2
40
20 + 7 and 10


Table 2.  Sample example showing one of the claim comparisons

Claim 1 of 
Instant Application
(16/884,139)
Claim 1 of 
Related Patent
(10,685,465)
1
An electronic device, comprising:
An electronic device, comprising:
2
a plurality of cameras having different optical axis each other; and

3

a sensor;
4

a display; and
5
a processor configured to:
a processor configured to:
6
obtain a plurality of images using the plurality of cameras,

7
obtain a panoramic image based on the plurality of images; and

8

sense, through the sensor, a first direction of a first side surface of the electronic device,
9

display, on the display, a first partial image of a panoramic image corresponding to the first direction of the first side surface sensed through the sensor, and
10

while the first partial image of the panoramic image is displayed on the display:
11
generate 

compare information regarding the first partial image with 
12

reference view information included in the panoramic image, 
13
reference view information indicating a reference view,
the reference view information indicating a reference view 
14
wherein the reference view is a first portion of the panoramic image, configured to be provided as a reference related to a remaining portion of the panoramic image different from the first portion of the panoramic image when the panoramic image is displayed
preset for a reference of the panoramic image within the panoramic image before the displaying of the first partial image, when the information regarding the first partial image differs from the reference view information,
15
wherein the reference view information is included into information associated with the panoramic image.

16

identify a second direction from the first partial image to a second partial image of the panoramic image corresponding to the reference view based on the first direction of the first side surface of the electronic device, the first side surface having been set as a reference surface,
17

display information about the identified second direction on the displayed first partial image while the second partial image is not displayed on the display, wherein a distance to the reference view is indicated based on a size of the displayed information about the identified second direction, and
18

control the information about the identified second direction to disappear when the second partial image is displayed on the display.


D2.	Items 2 “a plurality of cameras having different optical axis each other” and 6 “obtain a plurality of images using the plurality of cameras” of the instant application are disclosed with the paras. [0019]-[0020] and Fig. 2 of the reference of Kato: “The image capturing I/F 109 is an image input interface, for example, such as 3G/HD-SDI or HDMI (registered trademark), and is used for connecting an image capturing apparatus 110 for acquiring digital image data by image capturing.”  (Kato: [0019] L.19-23) and “The image capturing apparatus 110 has six pairs of stereo cameras. In each of the pairs, two image capturing units having the same optical system are arranged at a predetermined interval so that optical axes become in parallel as illustrated in FIG. 2. The stereo cameras face mutually different directions.”  (Kato: [0020] L.1-6 and Fig. 2).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kato into the teaching of claim 1 of the related Patent so that multiple stereo images can be conveniently captured using multiple pairs of cameras shooting images in different direction (optical axes).
D3.	Item 7 “obtain a panoramic image based on the plurality of images” of the instant application is disclose with para. [0026] “At step S405, the decision unit 305 decides seam positions of the respective images for a case where the respective images for left eye are combined to generate panoramic image data for left eye and a case where the respective images for right eye are combined to generate panoramic image data for right eye.”  (Kato: [0026] L.1-6).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kato into the teaching of claim 1 of the related Patent so that panoramic image is obtained by combining multiple stereo images captured using multiple pairs of cameras shooting images in different direction (optical axes).
D4.	Item 15 of the instant application is disclosed in item 12 of the related Patent.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-25 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (2016/0269717) in view of Cho et al. (2015/0309310; IDS).

Regarding claim 21, Kato teaches an electronic device (e.g., The present disclosure generally relates to image processing and, more particularly, to an image processing apparatus, an image processing method, a recording medium, and to processing for synthesizing a plurality of images to generate a panoramic image for stereo viewing. Kato: [0002]), comprising: 
a plurality of cameras having different optical axis each other (e.g., The image capturing apparatus 110 has six pairs of stereo cameras. In each of the pairs, two image capturing units having the same optical system are arranged at a predetermined interval so that optical axes become in parallel as illustrated in FIG. 2. The stereo cameras face mutually different directions.  Kato: [0020] L.1-6 and Fig. 2; reproduced below for reference.

    PNG
    media_image1.png
    600
    517
    media_image1.png
    Greyscale

It can be seen the six pairs of stereo cameras have different optical axis from each other); and 
a processor (e.g., An image processing apparatus 100 has a central processing unit (CPU) 101,…, an image capturing interface (I/F) 109, and a system bus 111. Kato: [0018] L.1-6) configured to: 
obtain a plurality of images using the plurality of cameras (e.g., The image capturing I/F 109 is an image input interface, for example, such as 3G/HD-SDI or HDMI (registered trademark), and is used for connecting an image capturing apparatus 110 for acquiring digital image data by image capturing. Kato: [0019] L.19-23. The image capturing apparatus 110 has six pairs of stereo cameras. Kato: [0020] L.1.  The digital image data are obtained from the six pairs of stereo cameras), 
obtain a panoramic image based on the plurality of images (e.g., At step S405, the decision unit 305 decides seam positions of the respective images for a case where the respective images for left eye are combined to generate panoramic image data for left eye and a case where the respective images for right eye are combined to generate panoramic image data for right eye. Kato: [0026] L.1-6)
generate reference view information indicating a reference view set for a reference of a panoramic image generated using the plurality of images (e.g., At step S502, the decision unit 305 decides a seam position at which the respective images for left eye are combined based on the overlapping area of a set of the images for left eye, which is derived at step S501. For deciding the seam, the decision unit 305 performs labeling as to a pixel of which image of the overlapping images to be kept at a time of stitching for all the pixels of the overlapping area. Kato: [0031] L.1-7.  The seam position is taken as the reference view information with which the overlapping images is determined), wherein the reference view comprises a first portion of the panoramic image, configured to be provided as a reference related to a remaining portion of the panoramic image different from the first portion of the panoramic image when the panoramic image is displayed (e.g.,  FIG. 6 is a diagram illustrating a transfer of the seam position by taking the images I′l1, I′l2, I′r1 and I′r2 as an example. A curve 601 indicates a seam decided at step S502 when the images I′l1 and I′l2 are combined. The images I′r1 and I′r2 are images which are taken from a viewpoint toward the right by a predetermined distance from that of the images I′l1, I′l2, and therefore become images in which respective object images of the images I′l1 and I′l2 are shifted to the left. Thus, when the seam position decided for the images I′l1 and I′l2 is applied to a case of the images I′r1 and I′r2, the seam is formed at a position of an image of an object which is present rightward from that of the images I′l1 and I′l2, so that binocular rivalry is caused.  Kato: [0032] L.4-17.  See 1_1 below), and 
wherein the reference view information is included into information associated with the panoramic image (e.g., a generation unit configured to synthesize the first image for left eye and the second image for left eye by using the first position to thereby generate a panoramic image for left eye and synthesize the first image for right eye and the second image for right eye by using the second position to thereby generate a panoramic image for right eye, in which the decision unit decides a first seam position of the first position and the second position, and then decides a second seam position based on the first seam position and a disparity amount of an object at the first seam position.  Kato: [0006] L.28-37).
While Kato does not explicitly teach, Cho teaches:
(1_1). the reference view comprises a first portion of the panoramic image, configured to be provided as a reference related to a remaining portion of the panoramic image different from the first portion of the panoramic image when the panoramic image is displayed (e.g., FIG. 3 is a diagram for a region displayed according to a front direction of an HMD device among a surround video image according to one embodiment of the present specification.  Cho: [0060]. If the front direction of the HMD device 100 corresponds to a first direction, the HMD device 100 may display a first region 320.  If the front direction of the HMD device 100 corresponds to a second direction, the HMD device 100 may display a second region 330.  Cho: [0061]. More specifically, the HMD device 100 may display a part of a surround video image 310 based on the front direction of the HMD device 100.  In this case, as mentioned in the foregoing description, the HMD device 100 may detect the front direction of the HMD device 100 based on a reference direction. Additionally, as an example, the reference direction may correspond to a front direction of a user on timing that the HMD device 100 displays the surround video image 310.  The HMD device 100 may detect that the front direction of the HMD device 100 corresponds to the first direction.  In this case, the HMD device 100 may display the first region 320 corresponding to the first direction among the surround video image 310.  As an example, the HMD device may set up the reference direction corresponding to the front direction of the user as the first direction when the HMD device 100 displays the surround video image 310.  In this case, the HMD device 100 may display the first region 320 corresponding to the first direction.  Subsequently, the HMD device 100 may detect that the front direction of the HMD device 100 changes from the reference direction to a second direction.  In this case, as an example, the second direction may correspond to a direction that the user turns the user's head to 90 degrees from the reference direction.  The HMD device 100 may display the second region 330 corresponding to the second direction.  In particular, the HMD device 100 may display a part of the surround video image 310 in response to the front direction of the HMD device 100. Cho: [0062] and Fig. 3; reproduced below for reference

    PNG
    media_image2.png
    711
    525
    media_image2.png
    Greyscale

It can be seen that the displayed first region 320 in the first direction (the reference direction) is taken as a reference view of the surround video image 310, the reference view is different from second region 330 and remaining region of the surround video image 310.  Using the first region 320 in first direction as a reference view, the second direction that is 90 degree to the first direction is the second region 330 as shown in Fig. 3);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cho into the teaching of Kato so that panoramic image is a surround video image that repeat the scene every 360 degree that starts from a first region and back to the first region.

Regarding claim 22, the combined teaching of Kato and Cho teaches the electronic device of claim 21, wherein the reference view information is generated at each of time points of obtaining the plurality of images (e.g., the decision unit 305 performs labeling as to a pixel of which image of the overlapping images to be kept at a time of stitching for all the pixels of the overlapping area. Kato: [0031] L.5-7.  Therefore, the overlapping pixels are the positions where the adjacent images overlap one another.  It is well-known images are generated by scanning row by row of pixels at a time.  As the image are scanned, each pixel being scanned corresponds to a time point of T/M; where T is time to scan a row of M pixels.  Hence, when there are n overlapping pixels, n time points of adjacent images overlap one another).

Regarding claim 23, the combined teaching of Kato and Cho teaches the electronic device of claim 22, wherein the processor is configured to: insert the reference view information into the information associated with the panoramic image based on the time points of obtaining the plurality of images (e.g., For deciding the seam, the decision unit 305 performs labeling as to a pixel of which image of the overlapping images to be kept at a time of stitching for all the pixels of the overlapping area. A label is decided by minimizing a value of a cost function (cost value) with a label of the overlapping area as a variable, and a boundary at which the decided label is switched is set as the seam position. Kato: [0031] L.4-11.  Note that, the seam here means a position, which serves as a reference of switching weighting of pixel values of two images, in the two images to be combined. Kato: [0026] L.6-8. The seam position is the reference view information that determines that overlapping area between the two adjacent images.  The pixels of the overlapping area are referred in time points due to scanning.  The seam position identifies an overlapping area where the pixel values are replaced (or inserted) with weighted pixel values of two images).

Regarding claim 24, Kato teaches the electronic device of claim 21, further comprising 
a sensor (e.g., the decision unit 305; Kato: [0031] L.1. The sensor unit 110 may detect a front direction of the HMD device 100. Cho: [0044] L.1-2.  Therefore, the decision unit includes a sensor to decide the seam position at which the respective images for the left eye are combined based on the overlapping area of a set of the images for left eye. Kato: [0031] L.1-4), 
wherein the processor (e.g., An image processing apparatus 100 has a central processing unit (CPU) 101,…, an image capturing interface (I/F) 109, and a system bus 111. Kato: [0018] L.1-6) is configured to: 
identify a direction where a first side surface of the electronic device faces using the sensor (e.g.,  The sensor unit 110 may detect a front direction of the HMD device 100. In this case, the front direction of the HMD device 100 may correspond to a direction at which a gaze of a user wearing the HMD device 100 is facing.  Cho: [0044].  If the front direction of the HMD device 100 corresponds to a first direction, the processor 130 may display the first region. Cho: [0051] L.8-9. FIG. 3 is a diagram for a region displayed according to a front direction of an HMD device among a surround video image according to one embodiment of the present specification. Cho: [0060] and Fig. 3. The HMD device 100 may display the first region 320 corresponding to the first direction among the surround video image 310. Cho: [0062] L.11-13 and Fig. 3.  It can be seen from the figure that the viewer is rotating in clockwise direction and second region (view) 330 is on the right side of first region (view) 320.  Note that the first and second regions (views) 320 and 330 are first and second partial image of the panoramic image. It would have been obvious to combine the teaching of Cho into the teaching of Kato so that when the viewer is turning to the right, the sides of first (right side) and second (left side) partial image considered for stitching are determined), and 
generate the reference view information using information associated with a first partial image of the panoramic image corresponding to the identified direction where the first side surface of the electronic device faces (e.g., At step S502, the decision unit 305 decides a seam position at which the respective images for left eye are combined based on the overlapping area of a set of the images for left eye, which is derived at step S501. For deciding the seam, the decision unit 305 performs labeling as to a pixel of which image of the overlapping images to be kept at a time of stitching for all the pixels of the overlapping area. Kato: [0031] L.1-7.  The seam position is taken as the reference view information with which the overlapping images is determined.  The two adjacent images (partial images of the stitched (panoramic) image) can be the left side or right side of the first partial image depending on the side where the stitching is performed).

Regarding claim 25, the combined teaching of Kato and Cho teaches the electronic device of claim 21, wherein the processor is configured to: generate the reference view information using information related to a first partial image of the panoramic image corresponding to an image obtained using a first camera among the plurality of cameras (e.g., The image capturing apparatus 110 has six pairs of stereo cameras. In each of the pairs, two image capturing units having the same optical system are arranged at a predetermined interval so that optical axes become in parallel as illustrated in FIG. 2. The stereo cameras face mutually different directions. The optical systems of the stereo cameras are all the same, and intervals between the respective stereo cameras are also the same. Image capturing units 201 to 206 correspond to left-eye viewpoints of the respective stereo cameras, and image capturing units 207 to 212 correspond to right-eye viewpoints of the respective stereo cameras.  Kato: [0020] L.1-11 and Fig. 2. For the left-eye viewpoints forming the left panoramic image, the image captured with unit 201 is taken as the first partial image.  It is obvious that when the user to stitching in clockwise (on the right side of first partial image) direction, the second partial image will be captured with unit 202 and the right side of the first partial image is stitched to the left side of the second partial image.  When the user to stitching in counter-clockwise (on the left side of first partial image) direction, the second partial image will be captured with unit 206 and the left side of the first partial image is stitched to the right side of the second partial image).

Regarding claims 31-35, the claims are computer-readable medium claims of device claims 21-25 respectively.  The claims are similar in scope to claims 21-25 respectively and they are rejected under similar rationale as claims 21-25 respectively.
Kato further teaches that “Embodiment(s) of the disclosure can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s).” (Kato: [0046] L.1-16).

Claim(s) 26-28 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Cho as applied to claim 21 (31) and further in view of Seo et al. (2016/0050368).

Regarding claim 26, the combined teaching of Kato and Cho teaches the electronic device of claim 21, wherein the processor (e.g., the decision unit 305; Kato: [0026] L.1. The decision unit 305 is a unit of apparatus 100 which consists of a central processing unit (CPU) 101; Kato: [0018] L.1-2 and Fig. 3) is configured to: 
identify a first partial image of the panoramic image including a target object (e.g., The decision unit 305  converts each pixel of I′l2 into a coordinate system of I′l1 based on position and orientation information of the respective image capturing units input; Kato: [0030] L.7-10.  I’l1 and I’l2 are the first and second partial image of the panoramic image.  See 26_1 below), and 
generate the reference view information using information associated with the first partial image (e.g., the decision unit 305 decides seam positions of the respective images for a case where the respective images for left eye are combined to generate panoramic image data for left eye and a case where the respective images for right eye are combined to generate panoramic image data for right eye. Note that, the seam here means a position, which serves as a reference of switching weighting of pixel values of two images, in the two images to be combined. Processing carried out here will be described below in detail. The decision unit 305 outputs the seam positions which are decided here to a synthesizing unit 306. Kato: [0026]. At step S501, the decision unit 305 derives an overlapping area of images whose image capturing regions are mutually overlapped among the respective images for left eye. Described here is a method for computing an overlapping area between the images I′l1 and I′l2 which are respectively captured by the image capturing unit 201 and the image capturing unit 202. The decision unit 305  converts each pixel of I′l2 into a coordinate system of I′l1 based on position and orientation information of the respective image capturing units input from the orientation estimating unit 304 and disparity information of an object at each pixel. The decision unit 305 then sets an area in which the respective converted pixels of I′l2 overlap with I′l1 as an overlapping area, and stores a pixel position at a left end of the overlapping area and a pixel position at a right end of the overlapping area. The decision unit 305 performs such processing for all adjacent images for left eye. The decision unit 305 performs the similar processing also for the respective images for right eye. Kato: [0030].  The images captured by the image capturing units 201 and 202 are the first and second partial images 201 and 202 respectively).
While the combined teaching of Kato and Cho does not explicitly teach, Seo teaches:
(26_1). identify a first partial image of the panoramic image including a target object (e.g., FIG. 11 illustrates a plurality of key frames 1110, 1120, 1130 and 1140 selected in the detected panning section. The plurality of key frames 1110, 1120, 1130 and 1140 may be selected as frames having background image that overlap with one another in the panning section, and a panoramic video may be generated by performing an image processing process on the key frames 1110, 1120, 1130 and 1140.  Seo: [0110] and Fig. 11; reproduced below for reference. 

    PNG
    media_image3.png
    683
    574
    media_image3.png
    Greyscale

In detail, the controller 120 may separate a target object of the selected plurality of key frames 1110, 1120, 1130 and 1140 from the background images. Here, the target object may be a moving object having a preset variance or more, which is the airplane 1010. The controller 120 may extract a feature point of the background images from which the target object is separate and match the extracted feature points. Then the controller 120 may stitch and blend the plurality of background images using the matched feature point data and process an empty region from which the target object is removed using a hole filling scheme to generate a panoramic background image 1150. Seo: [0111] L.1-12);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo into the combined teaching of Kato and Cho so that a panoramic image of an object is obtained by stitching images obtained from key frames of different panning sections.

Regarding claim 27, the combined teaching of Kato and Cho teaches the electronic device of claim 21, wherein the processor is configured to: 
identify a first partial image of the panoramic image corresponding to a received input (e.g., The decision unit 305  converts each pixel of I′l2 into a coordinate system of I′l1 based on position and orientation information of the respective image capturing units input; Kato: [0030] L.7-10.  I’l1 and I’l2 are the first and second partial image of the panoramic image.  See 27_1 below), and 
generate the reference view information using information associated with the first partial image (e.g., the decision unit 305 decides seam positions of the respective images for a case where the respective images for left eye are combined to generate panoramic image data for left eye and a case where the respective images for right eye are combined to generate panoramic image data for right eye. Note that, the seam here means a position, which serves as a reference of switching weighting of pixel values of two images, in the two images to be combined. Processing carried out here will be described below in detail. The decision unit 305 outputs the seam positions which are decided here to a synthesizing unit 306. Kato: [0026]. At step S501, the decision unit 305 derives an overlapping area of images whose image capturing regions are mutually overlapped among the respective images for left eye. Described here is a method for computing an overlapping area between the images I′l1 and I′l2 which are respectively captured by the image capturing unit 201 and the image capturing unit 202. The decision unit 305  converts each pixel of I′l2 into a coordinate system of I′l1 based on position and orientation information of the respective image capturing units input from the orientation estimating unit 304 and disparity information of an object at each pixel. The decision unit 305 then sets an area in which the respective converted pixels of I′l2 overlap with I′l1 as an overlapping area, and stores a pixel position at a left end of the overlapping area and a pixel position at a right end of the overlapping area. The decision unit 305 performs such processing for all adjacent images for left eye. The decision unit 305 performs the similar processing also for the respective images for right eye. Kato: [0030].  The images captured by the image capturing units 201 and 202 are the first and second partial images 201 and 202 respectively).
While the combined teaching of Kato and Cho does not explicitly teach, Seo teaches:
(27_1). identify a first partial image of the panoramic image corresponding to a received input (e.g.,  As illustrated in FIG. 12, when the aforementioned processing is performed on a captured video to generate a panoramic video section, an indicator 1210 for displaying a panoramic video may be displayed during reproduction of the video. In this case, a user may touch the displayed indicator or select the indicator via manipulation of a remote controller to command reproduction of the panoramic video. In response to the command being input, when the panoramic video is reproduced or is generated during a portion of an entire reproduction section, the controller 120 may display a section (a panoramic video section) in which the panoramic video is generated, on a control bar or the like on a lower end of a screen. Thus, when a reproduction frame reaches a panoramic video section or the user selects the corresponding section through an interface such as a touch pane, a remote controller, and so on, a panoramic video 1250 is displayed. Seo: [0113] and Fig. 12; reproduced below for reference.

    PNG
    media_image4.png
    868
    582
    media_image4.png
    Greyscale

The indicator may be displayed to overlap with a video and may be changed in a size, shape, position, color, and so on according to a property of the panoramic video while being displayed. For example, the shape of the indicator may be displayed with the same ratio as an aspect ratio of the panoramic video.  Seo: [0114]);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo into the combined teaching of Kato and Cho so that the user can conveniently select from display screen a section (panoramic video section) in which the panoramic video is generated.

Regarding claim 28, the combined teaching of Kato, Cho and Seo teaches the electronic device of claim 27, wherein the processor is configured to: generate the reference view information including at least one of coordinate information regarding the first partial image (e.g., the decision unit 305 derives an overlapping area of images whose image capturing regions are mutually overlapped among the respective images for left eye. Described here is a method for computing an overlapping area between the images I′l1 and I′l2 which are respectively captured by the image capturing unit 201 and the image capturing unit 202. The decision unit 305 converts each pixel of I′l2 into a coordinate system of I′l1 based on position and orientation information of the respective image capturing units input from the orientation estimating unit 304 and disparity information of an object at each pixel.  Kato: [0030] L.1-11), information related to at least one camera used for obtaining at least one image including the first partial image (e.g., a method for computing an overlapping area between the images I′l1 and I′l2 which are respectively captured by the image capturing unit 201 and the image capturing unit 202. Kato: [0030] L.4-7.  I’l1, the image captured by image capturing unit 201 is taken as a first partial image), and direction information regarding the first partial image (e.g., a method for computing an overlapping area between the images I′l1 and I′l2 which are respectively captured by the image capturing unit 201 and the image capturing unit 202. Kato: [0030] L.4-7.  It is obvious that the stitching of partial image starts from I’l1 (the first partial image)) and proceeds in a clockwise direction (right side of the first partial image) as indicated by combining I’l1 and I’l2, where I’l2 (the second partial image) is on the right side of I’i1).

Regarding claims 36-38, the claims are computer-readable medium claims of device claims 26-28 respectively.  The claims are similar in scope to claims 26-28 respectively and they are rejected under similar rationale as claims 26-28 respectively.

Claim(s) 29 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Cho as applied to claim(s) 21 (31) and further in view of van Hoff et al. (2015/0055937; IDS).

Regarding claim 29, the combined teaching of Kato and Cho teaches the electronic device of claim 21, wherein the panoramic image includes a left-eye panoramic image and a right-eye panoramic image (e.g., the decision unit 305 decides seam positions of the respective images for a case where the respective images for left eye are combined to generate panoramic image data for left eye and a case where the respective images for right eye are combined to generate panoramic image data for right eye.  Kato: [0026] L.1-6) for providing a virtual reality (VR) service (see 29_1 below).
While the combined teaching of Kato and Cho does not explicitly teach, Hoff teaches:
(29_1). the panoramic image includes a left-eye panoramic image and a right-eye panoramic image for providing a virtual reality (VR) service (e.g., receiving video 
data describing image frames from camera modules; receiving audio data from a microphone array; aggregating the stream of 3D video data including a stream of left panoramic images and a stream of right panoramic images; generating a stream of 3D audio data from the audio data; and generating virtual reality content that includes the stream of 3D video data and the stream of 3D audio data.  Hoff: [0005]. In some implementations, the aggregation system may construct a stereoscopic panorama using image frames from multiple views each in a different direction. For example, the camera array includes multiple camera modules arranged around all 360 degrees of a sphere. The camera modules each have a lens pointing in a different direction… The resulting left or right panoramic image for the particular time includes a spherical representation of the scene at the particular time. Hoff: [0031]. Also, as described below with reference to the video module 208, two stereoscopic panorama images may be generated for two eyes to provide a stereoscopic view of the entire scene. For example, a left panoramic image may be generated for the left eye viewing and a right panoramic image may be generated for the right eye viewing. An example panoramic image is illustrated in FIG. 6A.  Hoff: [0085]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hoff into the combined teaching of Kato and Cho so as to achieve the well-known and expected benefits of providing a system that would enhance a user’s experience in a virtual environment and allow the user to hear directional sounds from the environment which would help the user locate objects that may be obscured or just outside of the user's field of view (Hoff: [0023] L.7-14).

Regarding claim 39, the claim is a computer-readable medium claim of device claim 29.  The claim is similar in scope to claim 29 and it is rejected under similar rationale as claim 29.

Claim(s) 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Cho as applied to claim(s) 21 (31) and further in view of Anderson (5,714,997; IDS).

Regarding claim 30, the combined teaching of Kato and Cho teaches the electronic device of claim 21, further comprising at least one microphone (see 30_1 below), 
wherein the processor (e.g., An image processing apparatus 100 has a central processing unit (CPU) 101,…, an image capturing interface (I/F) 109, and a system bus 111. Kato: [0018] L.1-6) is configured to: 
obtain voice information associated with each of the plurality of images through the at least one microphone (see 30_2 below), and 
generate voice information regarding the panoramic image corresponding to each of the plurality of images using the obtained voice information (see 30_3 below).
While the combined teaching of Kato and Cho does not explicitly teach, Anderson teaches:
(30_1). the electronic device … further comprising at least one microphone (e.g., FIG. 1 illustrates one example of a live-action event for which a virtual reality television ("VRTV") system may be employed to provide system viewers with a highly realistic experience of the event through a digital medium (i.e., a broadcasted or recorded version of the event).  Anderson: c.7 L.42-46. The live-action event is captured by a number of video cameras and microphones situated proximate to or within the live-action space.  Anderson: c.7 L.53-55);
(30_2). obtain voice information associated with each of the plurality of images through the at least one microphone (e.g., The live-action event is captured by a number of video cameras and microphones situated proximate to or within the live-action space.  Anderson: c.7 L.53-55);
(30_3). generate voice information regarding the panoramic image corresponding to each of the plurality of images using the obtained voice information (e.g., FIG. 37 illustrates, as an example, a block diagram of the audio rendering subsystem 308.  The audio rendering subsystem 308 simulates the sounds of a live action event that a viewer situated at the current virtual viewpoint would hear.  To do this, it uses digital signal processing to simulate (1) the time delay between the emanation of a sound at its source location and the arrival of the sound at the current virtual viewpoint, (2) the attenuation of the sound due to the distance between the source location and the current virtual viewpoint, (3) the frequency shift (i.e., Doppler shift) in the sound due to relative motion between the source location and the virtual viewpoint, (4) the acoustic effects of the viewer's head and outer ear, and (5) the superposition of multiple concurrent sound sources. Anderson: c.44 L.8-21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Anderson into the combined teaching of Kato and Cho so that the use of 3D video and 3D video are combined to an immersive environment to enhance the user’s experience in a virtual environment.

Regarding claim 40, the claim is a computer-readable medium claim of device claim 30.  The claim is similar in scope to claim 30 and it is rejected under similar rationale as claim 30.

Response to Arguments
Applicant’s argued filed on November 8, 2021 have been fully considered but they are directed toward newly amended claims and are believed to be answered and therefore not persuasive in view of the new ground(s) of rejection presented above.
R1.	The applicant amended independent claims 21 and 31 with features similar to “obtain a panoramic image based on the plurality of images” and “the reference view comprises a first portion of the panoramic image, configured to be provided as a reference related to a remaining portion of the panoramic image different from the first portion of the panoramic image when the panoramic image is displayed”.
R2.	Regarding the feature “obtain a panoramic image based on the plurality of images”, the examiner applied the reference of Kato to teach the feature with “At step S405, the decision unit 305 decides seam positions of the respective images for a case where the respective images for left eye are combined to generate panoramic image data for left eye and a case where the respective images for right eye are combined to generate panoramic image data for right eye.” (Kato: [0026] L.1-6).
R3.	Regarding the feature “the reference view comprises a first portion of the panoramic image, configured to be provided as a reference related to a remaining portion of the panoramic image different from the first portion of the panoramic image when the panoramic image is displayed”, the examiner applied the reference of Cho to teach the features with “If the front direction of the HMD device 100 corresponds to a first direction, the HMD device 100 may display a first region 320.  If the front direction of the HMD device 100 corresponds to a second direction, the HMD device 100 may display a second region 330.” (Cho: [0061]) and “More specifically, the HMD device 100 may display a part of a surround video image 310 based on the front direction of the HMD device 100.  In this case, as mentioned in the foregoing description, the HMD device 100 may detect the front direction of the HMD device 100 based on a reference direction. Additionally, as an example, the reference direction may correspond to a front direction of a user on timing that the HMD device 100 displays the surround video image 310.  The HMD device 100 may detect that the front direction of the HMD device 100 corresponds to the first direction.  In this case, the HMD device 100 may display the first region 320 corresponding to the first direction among the surround video image 310.  As an example, the HMD device may set up the reference direction corresponding to the front direction of the user as the first direction when the HMD device 100 displays the surround video image 310.  In this case, the HMD device 100 may display the first region 320 corresponding to the first direction.  Subsequently, the HMD device 100 may detect that the front direction of the HMD device 100 changes from the reference direction to a second direction.  In this case, as an example, the second direction may correspond to a direction that the user turns the user's head to 90 degrees from the reference direction.  The HMD device 100 may display the second region 330 corresponding to the second direction.  In particular, the HMD device 100 may display a part of the surround video image 310 in response to the front direction of the HMD device 100.” (Cho: [0062] and Fig. 3).
It can be seen that the displayed first region 320 in the first direction (the reference direction) is taken as a reference view of the surround video image 310, the reference view is different from second region 330 and remaining region of the surround video image 310.
For details, please see the rejections to the claims above.
R4.	The applicant argued on p. 11 last line and p.12 lines 1-4 that “However, in contrast to the sensor in claim 24 being provided in a device obtaining a plurality of images using the plurality of cameras for generating reference view information, Cho teaches that the sensor unit 110 of Cho is provided in a head mounted display (HMD) for determining what to display on the HMD. The sensor of Cho is used for a different purpose from what is recited in claim 24.”
The examiner disagreed respectfully.  The applicant argued that the sensor is used ti obtain a plurality of images.  However, claim 24 recites that “identify a direction where a first side surface of the electronic device faces using the sensor” and the examiner interpreted the feature is to require the sensor to identify a direction and the cited paragraphs of Cho is used to identify the direction as cited in the claim.  The sensor is not interpreted to capture images.
For details, please see the rejection to the claim above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611